Name: Commission Delegated Regulation (EU) 2017/686 of 1 February 2017 amending Delegated Regulation (EU) 2015/96 as regards environmental and propulsion unit performance requirements of agricultural and forestry vehicles (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: marketing;  mechanical engineering;  deterioration of the environment;  environmental policy;  means of agricultural production;  organisation of transport;  technology and technical regulations
 Date Published: nan

 12.4.2017 EN Official Journal of the European Union L 99/16 COMMISSION DELEGATED REGULATION (EU) 2017/686 of 1 February 2017 amending Delegated Regulation (EU) 2015/96 as regards environmental and propulsion unit performance requirements of agricultural and forestry vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 167/2013 of the European Parliament and of the Council of 5 February 2013 on the approval and market surveillance of agricultural and forestry vehicles (1), and in particular Article 19(6) thereof, Whereas: (1) Commission Delegated Regulation (EU) 2015/96 (2) provides that the emission limits referred to as Stage IIIB of the compression ignition engines in the power range 56-130 kW would be applicable until 30 September 2016 for the type-approval of agricultural and forestry tractors of categories T2, T4.1 and C2, equipped with those engines, and until 30 September 2017 for the placing on the market of such tractors. Stage IV, providing for emission limits more stringent than Stage IIIB, would start applying on 1 October 2016 for the type-approval for those engines and the narrow-track tractors equipped with them and on 1 October 2017 for the placing of those engines on the market. (2) In order to prevent Union legislation from prescribing technical requirements which cannot be met yet and in order to avoid situations in which agricultural and forestry tractors of categories T2, T4.1 and C2, equipped with engines in the power range 56-130 kW, could no longer be type-approved, placed on the market or put into service, it is necessary to provide for a transitional period of 1 year. During that period, tractors may still be type-approved, placed on the market or put into service if they comply with the Stage IIIB emission limits. (3) In order to allow for a smooth transition to the industry when applying the next Stages IV and V of emission limits to agricultural and forestry tractors of categories T2, T4.1 and C2, equipped with engines in the power range 56-130 kW, it is necessary to adapt the conditions for applying the flexibility scheme to them and permit it during Stage IV with an increased percentage. (4) Delegated Regulation (EU) 2015/96 should therefore be amended accordingly. (5) Delegated Regulation (EU) 2015/96 is already applicable while the amendments to it, for the smooth transition towards the application of Stage IV to tractors of categories T2, T4.1 and C2, have been made possible and mandatory after the application date of that Stage (30 September 2016) to such tractors, as a result of the amendment of Regulation (EU) No 167/2013 by Regulation (EU) 2016/1628 of the European Parliament and of the Council (3). This Regulation should therefore enter into force as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2015/96 is amended as follows: (1) In Article 11, paragraph 4 is replaced by the following: 4. For the purposes of type-approval and placing on the market: (a) the dates set out in paragraphs 3c and 3d of Article 9 of Directive 97/68/EC shall, for agricultural and forestry vehicles of categories T2, T4.1 and C2, as defined in paragraphs 3, 6 and 9 of Article 4 of Regulation (EU) No 167/2013, be postponed for 4 years; (b) the dates set out in paragraph 4a of Article 9 of Directive 97/68/EC shall, for agricultural and forestry vehicles of categories T2, T4.1 and C2, as defined in paragraphs 3, 6 and 9 of Article 4 of Regulation (EU) No 167/2013, be postponed for 3 years; (c) the transition and exemption clauses in paragraph 4a of Article 9 and in paragraph 5 of Article 10 of Directive 97/68/EC and in Article 39 of Regulation (EU) No 167/2013 shall, for agricultural and forestry vehicles of categories T2, T4.1 and C2, as defined in paragraphs 3, 6 and 9 of Article 4 of Regulation (EU) No 167/2013, also be postponed for 3 years.. (2) In Annex V, point 1.1.1 is replaced by the following: 1.1.1. The number of agricultural and forestry vehicles placed on the market under the flexibility scheme shall, in each engine category, not exceed 20 % of the annual number of vehicles placed on the market by the manufacturer with engines in the relevant engine power range (calculated as the average of the last 5 years' sales on the Union market). Notwithstanding the first sentence in this paragraph, only for tractors of categories T2, T4.1 and C2, the number of vehicles placed on the market under the flexibility scheme of Stage IV, in each engine power range, shall not exceed 150 % of the annual number of vehicles placed on the market by the manufacturer with engines in the relevant engine power range (calculated as the average of the last 5 years' sales on the Union market). Where a vehicle manufacturer has placed on the market agricultural and forestry vehicles in the Union for a period of less than 5 years, the average shall be calculated based on the actual period for which the vehicle manufacturer has placed on the market agricultural and forestry vehicles in the Union.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 60, 2.3.2013, p. 1. (2) Commission Delegated Regulation (EU) 2015/96 of 1 October 2014 supplementing Regulation (EU) No 167/2013 of the European Parliament and of the Council as regards environmental and propulsion unit performance requirements of agricultural and forestry vehicles (OJ L 16, 23.1.2015, p. 1). (3) Regulation (EU) 2016/1628 of the European Parliament and of the Council of 14 September 2016 on requirements relating to gaseous and particulate pollutant emission limits and type-approval for internal combustion engines for non-road mobile machinery, amending Regulations (EU) No 1024/2012 and (EU) No 167/2013, and amending and repealing Directive 97/68/EC (OJ L 252, 16.9.2016, p. 53).